STAKELY, Justice.
In the case of Hudson v. Stripling, Ala. Sup., 73 So.2d 514,1 all the assignments of error pertaining to this case were covered except the 4th and 5th assignments, which raise the question of excessiveness of the verdict in this case. There is testimony tending to show that William F. Stripling had expenses totaling $1,500 in treating his daughter. The balance of the recovery, therefore, must be ascribed to loss of his daughter’s services and the trouble and inconvenience caused him by the injuries of his daughter. The court so charged.
*181The court in consultation after careful consideration has fixed the sum of $3,000 as the limit of a proper and just recovery. Accordingly the judgment below will be here affirmed on condition of a remittitur of the excess being filed by the appellee. Otherwise the judgment of the lower court will be ordered reversed and a new trial granted.
Affirmed conditionally.
LIVINGSTON, C. J., and LAWSON .and MERRILL, JJ., concur.

. Post, p. 196.